Title: To George Washington from Thomas Hanson Marshall, 18 June 1769
From: Marshall, Thomas Hanson
To: Washington, George



Sir
Mary Land the 18th of June 1769

Having sum Company, and the Wind Blowing fresh, Prevented my Attending on you this day, as Intended; However immagen this may satisfy you, in Answar to your’s, by Mr Land Washington, Relative to my Lands in Virginia—I would Readily

make an Exchange, for Mr Alexanders Land on this side, Provided I could be made safe in Regard to the Conveyance, As his Wife is not of Suffiteant Age to Co[n]vey the same, And the Land Under a Strong Intale However that would be Easilly wiped of (heare) was Mrs Alexander of Suffiteant age, On youre Giveing me a suffiteant Indemnification in Regard to Mr Alexanders Land ⟨bein made⟩ over to me &ca when his Wife is Quallified ⟨so to⟩ do, And we can Agree On the Part of Land you will Take in Exchange, Shall be Ready to Comply; And as to the Ballance of my Land in Virginia, (when An oppertunity shall offer, that I can make a Conveneant Purchase heare,) Will Let you have the Remainder at 40/. Virginia Cury Pr Acer, Paid in English Gu[i]n[ea]s Pistoles—Silver Dolrs or Ither of them, at their Current Value, These Are the Terms, and no Other that will Induce me to Part with my Virginia Land, And as I Am not well Acquanted with the Situation thereof Should be Greatly oblige to you, for the Platt you Sent over to me sum time ago, by Mr Land Washington which will Take Care of And Returne safe. I am Sr Youre Most Hble servt

Tho. Han. Marshall

